Citation Nr: 1233796	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-35 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from January 1993 to January 1997. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2009, the Board remanded the Veteran's petition to reopen a final disallowed claim for lumbosacral strain for procedural development.   In August 2011, the Board granted the petition to reopen the claim and remanded the appeal for evidentiary development.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1.  The Veteran's two episodes of lumbar strain in service resolved with treatment.  The Veteran denied recurrent back pain and an examiner noted no lumbar spine abnormalities on a November 1996 discharge physical examination.  

2.  The Veteran's current lumbosacral spine disorder, diagnosed as a herniated disc with degenerative disc disease, first manifested greater than one year after service and was not caused or aggravated in service. 


CONCLUSION OF LAW

The criteria for service connection for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

In correspondence in August 2004 and September 2004, the RO provided notices that met the requirements except that the notice did not provide information on the criteria for assignment of a rating or effective date.  A notice of the criteria for assignment for a rating and effective date was provided in March 2006 after the initial decision on the claim.  However, the Board concludes that the timing error was harmless as service connection is being denied and hence no rating or effective date will be assigned.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations and records of disability adjudications by the Social Security Administration (SSA).  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Marine with duties as a heavy vehicle driver including service in Southwest Asia.  He contends that he experiences a lumbar spine disorder as a result of back injuries incurred in service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service treatment records showed that the Veteran sought treatment on two occasions for low back pain.  In September 1993, a military clinician noted the Veteran's report of a two day history of tail bone pain.  The Veteran denied any direct trauma.  A lumbosacral spine X-ray was normal.  The clinician diagnosed back muscle spasms and prescribed muscle relaxant medication.  In a follow-up examination one week later, a clinician noted that the muscle spasms were resolving.  

Three years later in November 1996, the Veteran sought treatment for low back pain after attempting to toss heavy sea bags down stairs.  The Veteran reported that he experienced similar symptoms three years earlier while lifting his spouse.  The clinician prescribed heat compresses and muscle relaxant medication, and the Veteran returned to full duty.  Three days later, the Veteran underwent a discharge physical examination.  The Veteran denied any recurrent back pain, and the examiner noted no spinal or musculoskeletal abnormalities.  

Following service, the Veteran attended college and worked in maintenance at a community water treatment plant from May 1998 to May 2004.

In May 1997, a VA orthopedic physician noted the Veteran's reports of the two occasions in service which he described as "throwing his back out."  The Veteran reported no current back pain, stiffness, lack of endurance, or fatigability.  He reported that he could walk two to three miles and climb two to three flights of stairs with no difficulty.   On examination, range of motion was normal.  The Veteran was able to bend twenty times with five pound weights in each hand but experienced muscle pain when using ten pound weights.  X-rays were normal, and the physician did not diagnose a low back disorder.  

In October 1997, the RO denied service connection for low back strain because the two episodes in service resolved prior to discharge and because the May 1997 examination showed no current, chronic low back disorder.  

In May 1999, a primary care physician noted the Veteran's reports of falling off a three-wheeled off-road recreational bike injuring his right wrist, arm, and leg.  A magnetic resonance image obtained in September 1999 showed that the Veteran sustained a small disc herniation at L5-S1 with associated degenerative disc disease.  All subsequent imaging studies confirmed this finding.  There are no clinical evaluations of this imaging in the claims file.  However, in a July 2004 VA outpatient treatment encounter, the Veteran reported that he was injured in the pedestrian accident in August 1999.  He reported that he was hit by the front of a car, flipped over the roof, and landed on the side of the car.  

Outpatient treatment records from two private physicians are partially legible and showed that the Veteran injured his back lifting cord wood in December 2000.  In October 2002, a private physician noted the Veteran's reports of worsening back pain and spasms and prescribed narcotic medication and physical therapy.  A physical therapist the same month noted spasms and restriction in range of motion.  The therapist also noted that the Veteran was not compliant with the treatment program and that his complaints were not consistent with objective findings.  

In March 2003, another private physician noted the Veteran's reports of a two year history of back pain that started with his injury as a pedestrian in a motor vehicle accident that required two days of hospitalization.  The physician diagnosed lumbar spine disc disease and noted that the Veteran had been using narcotic pain medications for six months.  The same month the first physician discovered the Veteran was receiving narcotic medication from two physicians at the same time and declined to continue treatment.  However, in October 2003, the first physician again noted the Veteran's reports of chronic back pain for ten years starting with a fall while in service.  The physician noted that the Veteran wanted this documented to support his disability claim.  The physician did not comment on any relationship between the current disc disorder and the contended event in service.   

An April 2003 bone scan was normal except for some uptake at the knees, and December 2003 neurologic testing was normal.  

In July 2004, a physician examined the Veteran for the Social Security Administration and noted the Veteran's reports of lumbar disc herniation and disease.  On examination, the Veteran's gait and range of motion of the spine were normal.  As previously noted, the SSA granted benefits for psychiatric disorders but not for any musculoskeletal or back disorders.  

A January 2005 VA orthopedic examination did not address lumbar spine symptoms or diagnoses.  Other VA examinations from January 2005 to August 2010 addressed multi-joint pain associated with service in Southwest Asia but none of the examiners provided an opinion on the origin of the spinal disease other than to exclude it from the multi-joint analysis.  

In August 2011, the Board reopened the claim and remanded the appeal to obtain a complete file of VA outpatient treatment records since 2004.  The Board also requested a VA examination to evaluate the lumbar spine symptoms and for an opinion on the origin of the current disorder.   The requested VA records have been obtained and associated with the claims file and an adequate VA examination has been performed.  The Board concludes that there has been substantial compliance with the remand instructions.  

VA outpatient treatment records since 2004 showed that the Veteran continued to be diagnosed with lumbar spine disc disease and prescribed pain medication by private physicians.  

In November 2011, a VA nurse practitioner (NP) noted a review of the claims file and the Veteran's report of a back injury in service when he threw a sea bag over his back and immediately dropped to the ground with pain.  He reported that he currently experienced sharp back pain radiating to the buttocks and right and left legs that precluded driving an automobile.  Flare-ups occurred when the Veteran moved "the wrong way."  The NP inaccurately noted that the Veteran was diagnosed with degenerative disc disease in 1993.  On examination, the NP noted a reduced range of motion in all directions with additional loss of function on repetition and with pain that interfered with sitting, standing, and weight bearing. The Veteran did not use support devices but walked with an abnormal gait.  He experienced mild radiating pain but had no loss of sensation or muscle atrophy.  The symptoms did not result in incapacitating episodes.   The NP referred to the file of previous imaging and inaccurately noted that there was no spinal arthritis; however, the NP also noted the 1999 magnetic resonance image that showed a herniated disc.  The NP noted that the discharge physical examination was silent for any lumbar spine symptoms and concluded that the earlier episodes of back strain had resolved.  The NP also noted the history of several back injuries after service and concluded that the current lumbar spine disorder, diagnosed as a herniated disc, degenerative disc disease, and radiculopathy was not caused by the in-service lumbar strains but rather from post-service injuries.  

The Board concludes that service connection for lumbar spine strain, currently diagnosed as a herniated disc with degenerative disc disease and radiculopathy, is not warranted.  

The Veteran is competent to report the occurrences of back strain and injuries during and after service.  He is also competent to report his observable symptoms.  The Board concludes that the description of the injuries and symptoms are credible as they have been accepted without challenge by clinicians and examiners.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  In this case, the Veteran is competent to report the injuries and symptoms noted above does not have the medical expertise to provide a competent diagnosis and etiology of his current lumbar spine disorder.  Furthermore, there are examinations and diagnoses by a medical professional after the reported injuries.   

The Board concludes that the Veteran's lumbar spine disorder, currently diagnosed as a herniated disc with degenerative disc disease, first manifested after service and was not caused or aggravated in service.   Both injuries reported by the Veteran that occurred in service were evaluated at that time as muscle strain.  In a follow-up examination, one clinician noted that the strain resolved with rest and a short course of medication. The second strain occurred three days before a discharge examination in which the Veteran denied any chronic back pain and the examiner noted no lumbar spine abnormalities.  The VA NP in 2011 reviewed the records and also determined that the muscle strains had resolved during service. 

There is credible medical evidence of several traumatic accidents after service starting in 1999 when the Veteran reported that he was a pedestrian and hit and thrown over a car.  One month later, imaging studies showed a herniated disc and degenerative disease.  The Veteran also fell from a recreational vehicle and sustained a broken wrist in 1999 and incurred another back strain in 2000 after lifting wood.  The Board places greatest probative weight on the evaluation and opinion provided by the NP in 2011.  The Veteran has been diagnosed with degenerative disc disease and a herniated disc with loss of range of motion and radiating pain to the legs.  The NP reviewed the entire history and concluded that the low back muscle strains in service had resolved with treatment as indicated by the clinicians at that time.  Moreover, the Veteran denied any chronic back pain on his discharge examination medical history questionnaire.  The first manifestation of a chronic lumbar spine disorder was the September 1999 magnetic resonance image that was obtained following the serious pedestrian/motor vehicle accident in August 1999.  

The weight of the credible and probative evidence demonstrates that the Veteran's current lumbar herniated disc and degenerative disc disease first manifested after service and was not caused or aggravated by any aspect of service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for lumbosacral strain is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


